Citation Nr: 0417136	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-10 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for intestinal 
parasitosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1967.

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which initially denied the veteran's 
claims for increased compensable ratings for intestinal 
parasitosis and for tinea versicolor.  The veteran filed a 
timely appeal.

In December 2000 the RO granted an increased 10 percent 
evaluation for his intestinal parasitosis effective March 17, 
1997, the date he was admitted to a VA hospital.  It was 
indicated that his formal claim for increase was subsequently 
filed on December 1, 1997.

In May 2003 the Board of Veterans' Appeals (Board) remanded 
this case to the RO for additional development of the 
evidence.  

In December 2003 the RO granted an increased 10 percent 
evaluation for tinea veriscolor from December 1, 1997, date 
of claim.  Since the recent increases do not constitute a 
full grant of the benefit sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The case is once more before the Board for appellate 
consideration.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). 

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).

Also, the Board notes that an unspecified degree of 
disfigurement of the veteran's neck due to service-connected 
tinea versicolor was noted on an August 2003 VA dermatology 
examination report.  Additional development is needed to 
obtain unretouched color photographs of the disfigurement of 
the neck and an opinion as to the degree of disfigurement.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims on appeal and 
to ensure full compliance with due process and VCAA 
requirements, the case is REMANDED to the VBA AMC for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims for increased 
ratings for intestinal parasitosis and 
tinea versicolor and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  A record of his notification 
must be incorporated into the claims 
file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response.

4.  The VBA AMC should afford the veteran 
a VA special dermatologic examination by 
a specialist in dermatology, including on 
a fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity and associated 
disfigurement of the head, face and neck 
due to service-connected tinea 
versicolor.

The claims file, a copy of the previous 
criteria and the revised criteria for 
rating skin disabilities under 38 C.F.R. 
§ 4.118 effective August 30, 2002, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner must identify all symptoms 
and manifestations of service connected 
tinea versicolor and comment on the 
degree of associated disfigurement of the 
head, face or neck (slight, moderate, 
severe and complete or exceptionally 
repugnant).  The examination findings 
must be correlated to the pertinent old 
and amended rating criteria for skin 
disabilities.  Unretouched color 
photographs of the affected areas of 
disfigurement of the head, face or neck 
due to service-connected tinea veriscolor 
should be undertaken.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the VBA AMC should review 
the requested examination report and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, the VBA AMC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998) 

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
formally readjudicate the issues of 
entitlement to increased evaluations for 
intestinal parasitosis and tinea 
versicolor to include consideration of 
38 C.F.R. § 3.321(b)(1).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  







No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation for tinea versicolor.  
38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





